Argued: May 11, 2021



                                                                                                 IN THE COURT OF APPEALS

                                                                                                       OF MARYLAND


                                                                                                          Misc. No. 14


                                                                                                     September Term, 2020




                                                                                             IN THE MATTER OF THE APPLICATION
                                                                                                 OF LEONID NEMIROVSKY FOR
                                                                                            ADMISSION TO THE BAR OF MARYLAND




                                                                                                Barbera, C.J.
                                                                                                McDonald
                                                                                                Watts
                                                                                                Getty
                                                                                                Booth
                                                                                                Biran
                                                                                                Wilner, Alan M.
                                                                                                   (Senior Judge, Specially Assigned),

                                                                                                                       JJ.


                                                                                                      AMENDED ORDER
          Pursuant to Maryland Uniform Electronic Legal
         Materials Act
         (§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                               2021-05-13
                               14:50-04:00
                                                                                                 Filed: May 13, 2021


         Suzanne C. Johnson, Clerk
IN THE MATTER OF THE APPLICATION                    *        IN THE

OF LEONID NEMIROVSKY                                *        COURT OF APPEALS

FOR ADMISSION TO THE                                *        OF MARYLAND

BAR OF MARYLAND                                     *        Misc. No. 14

                                                    *        September Term, 2020


                                 AMENDED O R D E R


               The Court having considered the favorable recommendations of the

Character Committee for the Second Appellate Judicial Circuit and the State Board of Law

Examiners concerning the application of Leonid Nemirovsky for admission to the Bar of

Maryland, it is this 13th day of May, 2021



               ORDERED, by the Court of Appeals of Maryland, that the favorable

recommendations of the Character Committee for the Second Appellate Judicial Circuit

and State Board of Law Examiners be, and they are hereby, accepted, and it is further



               ORDERED, that the applicant be admitted to the Bar, conditioned upon

satisfaction of the requirements of Maryland Rules 19-212 (Maryland Law Component)

and 19-213 (Qualifying MPRE Score Required), and upon taking the oath prescribed by

the statute.



                                                          /s/ Mary Ellen Barbera
                                                               Chief Judge


*Judge Hotten did not participate in the consideration of this matter.